895 F.2d 1412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Glen Marquez DAVIS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-3242.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1990.

1
Before KEITH and KRUPANSKY, Circuit Judges, ANNA DIGGS TAYLOR, District Judge.*

ORDER

2
Petitioner, Glen Marquez Davis, appeals an order of the district court which denied his motion to vacate sentence.  He now moves for leave to proceed in forma pauperis.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
On May 10, 1988, petitioner pleaded guilty to interstate transportation of a minor for purposes of prostitution in violation of 18 U.S.C. Sec. 2423 and interstate transportation of a person for purposes of prostitution in violation of 18 U.S.C. Sec. 2421.  As punishment for those offenses, he was sentenced to two concurrent terms of four years imprisonment.  Petitioner subsequently challenged the validity of that sentence by filing a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255 in the District Court for the Northern District of Ohio.  In support of his request for that relief, he maintained that his sentence was illegal due to the government's breach of a provision of his plea agreement not to prepare a presentence investigative report.  The district court determined that claim to be without merit and denied the motion to vacate sentence.  Petitioner subsequently moved for leave to amend the motion to vacate sentence to include claims regarding a state presentence investigative report which had been available to the district court at the time of sentencing.  Prior to any ruling on that motion, however, petitioner filed this appeal.


4
This court has scrutinized the record and has concluded that petitioner has failed to cite any grounds that would entitle him to relief under 28 U.S.C. Sec. 2255.  Review of the transcript of petitioner's plea hearing indicates that both the district court and the prosecution fully complied with the terms of the plea agreement, which did not include a promise by the government not to compile a presentence investigative report.  Rather, the district court merely permitted petitioner to waive completion of that document to allow for the immediate imposition of sentence.  Furthermore, as petitioner was clearly sentenced according to the plea agreement, the terms of which he and his attorney described to the court, his subsequent claims regarding the state-compiled presentence investigative report are also without merit.


5
Accordingly, the motion for leave to proceed in forma pauperis is granted and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation